DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/638,835 filed 02/13/2020.

Information Disclosure Statement
The information disclosure statements filed 02/13/2020 and 05/05/2020 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 1-17 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A motor vehicle control device (10) comprising an at least partly electrically conductive control unit (12), which on an actuating surface (14) includes at least one capacitive actuating area (26), and a printed circuit board (20) associated to the control unit (12), which is spaced from the actuating surface (14) and comprises at least one electrode (34), wherein the capacitive actuating area (26) comprises at least one sensor surface (24) provided on the actuating surface (14), which via at least one electrically conductive portion (28) of the control unit (12) and a press connection element (32) is electrically and directly connected with the at least one electrode (34) on the printed circuit board (20), wherein the printed circuit board (20) and the control unit (12) are pressed against each other, and wherein the press connection element (32) is mechanically connected with the electrode (34) and/or the electrically conductive portion (28).
          Therefore, claim 1 and its dependent claims 2-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERMAN NG/Primary Examiner, Art Unit 2847